DETAILED ACTION
Status of the Application
1.	Claims 1 – 10 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1 – 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the recitation in line 9 of “a plurality of central angle” is grammatically incorrect.  A plurality necessarily requires more than one.  Accordingly, this recitation should be amended to recite “a plurality of central  angles”.
Additionally, the recitation in line 10 of “electrodes substantially equal” is grammatically incorrect and confusing and renders this claim indefinite.  Examiner’s best guess is this recitation was intended to state “electrodes are substantially equal”.  An amendment to this recitation is required to resolve this rejection.
Regarding claim 5, the recitation in line 3 “which is as a predetermined angle” is unclear.  This phrase is grammatically incorrect and confusing and renders this claim indefinite.  Examiner’s best guess is this recitation was intended to state “which is predetermined angle”.  An amendment to this recitation is required to resolve this rejection.
Regarding claims 2 – 10, these claims are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (U.S. Pub. 2021/0318779).
Regarding claim 1, Ko teaches: a touch apparatus (FIG. 1A; paragraph [0068]; display device DD) comprising:
a touch screen and a touch controller configured to process touch sensing signals received from the touch screen to generate a touch coordinate with respect to a touch event occurring on the touch screen (FIG. 1A; paragraphs [0069], [0079]; panel unit PNL may include touch panel TLP integrated within display DPL rendering panel unit PNL as a touchscreen.  Touch driver TDI [controller] processes touch signals by detecting whether a touch is input and a position [coordinate] of a touch input),
wherein the touch screen comprises:
a plurality of first touch sensing electrodes, disposed in a center area of the touch screen (FIGS. 2, 4A; paragraphs [0070], [0101], [0109]; first sensing area SA1 is disposed at a center area of sensing area SA which is an active area AA of panel unit PNL.  First sensing area SA1 includes touch sensing electrodes R1[2] to R1[7], wherein at least a part of the first touch sensing electrodes are rectangular (FIGS. 2, 4A; paragraphs [0101], [0109]; each of touch sensing electrodes R1[2] to R1[7] are formed as curved rectangles with left and right opposite edges that are straight, have the same length, and form two 90° angles.  In other words, sensing electrodes R1[2] to R1[7] are at least partially rectangular due to the overall shape and the properties of the left and right opposite edges); and
a plurality of second touch sensing electrodes disposed in an edge area of the touch screen surrounding the center area (FIGS. 2, 4A; paragraphs [0070], [0101], [0124]; second sensing area SA2 is disposed at an edge area of sensing area SA which is an active area AA of panel unit PNL and surrounds first sensing area SA1.  Second sensing area SA2 includes touch sensing electrodes R2[1] to R2[6]), wherein each of the second touch sensing electrodes is corresponding to each of a plurality of central angle and the central angles corresponding to the plurality of second touch sensing electrodes substantially equal (FIGS. 2, 4A; paragraphs [0101], [0124]; touch sensing electrodes R2[1] to R2[6] may be formed to have a single pattern, which is not illustrated in any of the figures.  This “single pattern” would result in each of the touch sensing electrodes R2[1] to R2[6] having the same size and shape as illustrated in the lower quadrant with electrodes R2[3] – R2[1] and R2[1] – R2[3].  Put another way, this “single pattern” would result in the top electrode R2[1], the left electrode R2[6] and the right electrode R2[6] being split into two separate electrodes in the same manner as the two bottom electrodes R2[1].  In this arrangement, each of the touch sensing electrodes R2[1] to R2[6] would corresponding to an angle of about 15° [central angle] relative to a center of the overall sensing area SA).
Regarding claim 2, Ko teaches: wherein the each of the second touch sensing electrodes comprises an outer arc side corresponding to the central angle (FIG. 4A; as illustrated, each of the touch sensing electrodes R2[1] to R2[6] includes an outer arc side that corresponds to the “central angle”).
Regarding claim 3, Ko teaches: wherein the each of the second touch sensing electrodes further comprises an inner arc side corresponding to the central angle (FIG. 4A; as illustrated, each of the touch sensing electrodes R2[1] to R2[6] includes an inner arc side that corresponds to the “central angle”).
Regarding claim 4, Ko teaches: wherein the each of the second touch sensing electrodes further comprises an inner side which is positioned along a boundary of one or more of the plurality of first touch sensing electrodes (FIG. 4A; as illustrated, each of the touch sensing electrodes R2[1] to R2[6] includes an inner arc side that is disposed adjacent to first sensing area SA1 and at least one of the touch sensing electrodes R1[4] – R1[7]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko.
Regarding claim 5, Ko teaches: wherein the each of the second touch sensing electrodes further comprises an inner arc side corresponding to a second central angle as large as the central angle (FIG. 4A; as illustrated, each of the touch sensing electrodes R2[1] to R2[6] includes an inner arc side that corresponds to the “central angle”).
Ko fails to explicitly disclose: an angular shift, which is as a predetermined angle, exists between the second central angle and the central angle such that the central angle is equivalent to the second central angle being rotated by the predetermined angle.
However, please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape of a claimed element is an obvious matter of design choice absent persuasive evidence that the particular configuration was significant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the shape of the second touch sensing electrodes of Ko to include an “angular shift”, as required by claim 5.  Such a modification is merely an obvious design choice as there is no difference in the functionality between second touch sensing electrodes with or without the “angular shift”.
Regarding claim 6, Ko teaches: wherein the each of the second touch sensing electrodes comprises an outer side and two lateral sides connecting to two ends of the outer side, and extending lines along the two lateral sides form an interior angle which is the central angle (FIG. 4A; as illustrated, each of the touch sensing electrodes R2[1] to R2[6] includes two lateral sides that connect to opposite ends of the outer arc side.  The two lateral sides form an interior angle that corresponds to the “central angle”).
Ko fails to explicitly disclose: the outer side is not an arc.
However, please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape of a claimed element is an obvious matter of design choice absent persuasive evidence that the particular configuration was significant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the shape of the outer side of the second touch sensing electrodes of Ko to be formed in a shape other than an arc, as required by claim 6.  Such a modification is merely an obvious design choice as there is no difference in the functionality between second touch sensing electrodes with or without the outer side being an arc.
Regarding claim 7, Ko teaches: wherein the each of the second touch sensing electrodes further comprises an inner arc side corresponding to the central angle (FIG. 4A; as illustrated, each of the touch sensing electrodes R2[1] to R2[6] includes an inner arc side that corresponds to the “central angle”).
Regarding claim 8, Ko teaches: wherein the each of the second touch sensing electrodes further comprises an inner side which is positioned along a boundary of one or more of the plurality of first touch sensing electrodes (FIG. 4A; as illustrated, each of the touch sensing electrodes R2[1] to R2[6] includes an inner arc side that is disposed adjacent to first sensing area SA1 and at least one of the touch sensing electrodes R1[4] – R1[7]).
Regarding claim 9, Ko teaches: wherein the touch controller calculates a touch coordinate based on a perpendicular coordinate system (paragraph [0108]; a touch location of a touch input may be determined using an orthogonal [perpendicular] coordinate system).
Ko fails to explicitly disclose: the touch coordinate is calculated in response to that the touch controller determines the most effective touch sensing data is generated based on a touch sensing signal from one of the plurality of first touch sensing electrodes.
However, it is well-known and conventional in the art that a location of a touch input is determined based on the particular touch electrode that generates the largest touch signal in response to an applied touch.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely fill in the blanks of the disclosure of Ko such that a touch position is determined based on which particular touch electrode generates the largest touch signal.  Such an obvious modification to Ko just fills in the gaps thereof by explaining how a precise touch location is determined during normal operations.
Regarding claim 10, Ko teaches: wherein the touch controller calculates a touch coordinate based on a polar coordinate system (paragraph [0108]; a touch location of a touch input may be determined using a polar coordinate system).
Ko fails to explicitly disclose: the touch coordinate is calculated in response to the touch controller determines the most effective touch sensing data is generated based on a touch sensing signal.
However, it is well-known and conventional in the art that a location of a touch input is determined based on the particular touch electrode that generates the largest touch signal in response to an applied touch.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely fill in the blanks of the disclosure of Ko such that a touch position is determined based on which particular touch electrode generates the largest touch signal.  Such an obvious modification to Ko just fills in the gaps thereof by explaining how a precise touch location is determined during normal operations.
Ko fails to explicitly disclose the polar coordinate system is utilized for detecting touch with respect to the plurality of second touch sensing electrodes.
However, Ko discloses that touches may be detected using an orthogonal [perpendicular] coordinates system or a polar coordinate system (paragraph [0108]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely fill in the gaps of Ko to utilize either of the disclosed coordinate systems when detecting touch inputs using the second touch sensing electrodes in the second sensing area.  Such an obvious modification to Ko just fills in the gaps thereof by explaining how a touch location is determined in the second sensing area.

Conclusion
The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure includes: McKillop et al. (U.S. Pub. 2007/0152983), Fujisawa et al. (U.S. Pub. 2022/0229515), On et al. (U.S. Pub. 2008/0084397), and Fu (U.S. Pub. 2016/0246423).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626